DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed limitations must be shown or the feature(s) canceled from the claim(s):  
a breaking point (claims 8, 9 and 17).  Also the breaking point “extending along the fastening direction” (claim 17)
a driving device (claims 13, 14, 15).  Also the junction area “connected with” the driving device (claim 15).
an attachment (claims 13, 14, 15).  While such is cited as element #2 in the specification, there is nothing resembling an attachment in the drawings.
a driving element (claim 14).
wherein the compression part as “a holder” (claims 14).  This appears to be a different holder than that of holder #9
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate three different elements in each of figures 1-3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "6" have both been used to designate the same section of the invention (see figs. 1-2).  There is no clear distinction between where 4 and 6 begin and end and what exactly is meant to be included with each.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, the claim is deemed to lack written description because it claims “an attachment which has a junction area connecting the storage attachment with the driving device, and with a compression part which has a contact area for contacting the storage attachment to the substructure”.  There is nothing in the disclosure and figures that demonstrates any attachment feature or how it might connect to a driving device.  It is not clearly understood how the device would be attaching to any fastening element.  Nor is there a clearly shown or understood “compression part” and how it manages contacting the storage attachment to the substructure.  It is deemed that the disclosure lacks essential subject matter clearly demonstrating possession of the claimed invention.  That while the specification makes use of the same language as the claims, that language does not clearly communicate how the device works or how the different parts interact with one another in the claimed manner.

Regarding claim 14, the claim is deemed to lack written description because it claims “a passage (14) for a driving element mounted on the driving device, by which a fastening element in the holder is drivable in the substructure, a supply channel (15) connecting the separating portion (12) and the holder together for supplying a fastening element separated in the separating portion (12) to the holder” (emphasis added).  Paragraph 0023 of the specification makes reference to this limitation, but it is unclear how what is being claimed or is described happens.  As seen in fig. 2, passage 14 is on the opposite side of the invention away from supply channel 15.  As such it is unclear how a fastener supplied in channel 15 is driven via passage 14.  Also it is not clear how the supply channel “connects” the separating portion and holder together when the holder is noted as not being shown.  Given these multiple issues, the limitations claimed are not deemed to have been in possession of the applicant at the time of filing and are therefore deemed to fail to meet the written description requirement.

Regarding claim 15, the claim is deemed to lack written description because it claims “wherein the junction area (3) is connected with the driving device”, however it provides no description of any such connection, where the connection takes place at or how it is achieved.  The junction area (3) shown only in fig. 2 does not show where the connection takes place at or how the fasteners, presumably positioned on the opposite side of the device at supply channel 15, would be able to be engaged by a potentially connected driver at junction 3.  Given this, the limitations claimed are not deemed to have been in possession of the applicant at the time of filing and are therefore deemed to fail to meet the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the preamble of the claim reads, “The storage attachment according to claim 11…”  Claim 11 is not a storage attachment, nor does it include one.  Given this the language of the claim is deemed to be indefinite.  For the purposes of examination, claim 14 is being treated as being dependent on claim 13 as this properly aligns with the preamble of claim 13.
Given that claim 14 is being treated as dependent on claim 13, the limitation of “the separating portion” in line 4 of the claim lacks antecedent basis and must be corrected.
Claim 14 is further deemed to be indefinite because it claims “a passage (14) for a driving element mounted on the driving device, by which a fastening element in the holder is drivable in the substructure, a supply channel (15) connecting the separating portion (12) and the holder together for supplying a fastening element separated in the separating portion (12) to the holder” (emphasis added).  Paragraph 0023 of the specification makes reference to this limitation, but it is unclear how what is being claimed or is described happens.  As seen in fig. 2, passage 14 is on the opposite side of the invention away from supply channel 15.  As such it is unclear how a fastener supplied in channel 15 is driven via passage 14.  Also it is not clear how the supply 

Regarding claim 15, the preamble of the claim reads, “a storage attachment according to claim 11…”  Claim 11 is not a storage attachment, nor does it include one.  Given this the language of the claim is deemed to be indefinite.  For the purposes of examination, claim 14 is being treated as being dependent on claim 13 as this properly aligns with the preamble of claim 13.

Regarding claim 16, the claim recites, “wherein the slit extends along the fastening direction”.  It is unclear what is meant by the slit “extends” along the fastening direction.  The window of the slit (21) and fastening direction (5) are best seen in fig. 3.  However, the slits seem to be angled with respect to direction 5 and it is not immediately clear what is meant by having the slit extend along the fastening direction.  For the purposes of examination, the Office will interpret the limitation such that the plane of the slit is generally parallel to the fastening direction.

Regarding claim 17, the claim recites “wherein the predetermined breaking point extends along the fastening direction.”  It is not clear what is meant by this limitation.  There is no shown breaking point in any of the figures and it is not clear how a breaking point (note the word “point”) extends in any particular direction.  The Office is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reich (GB 1316672).
Regarding claim 1, Reich discloses a method (figs. 10-12) for separating a fastening element (114) from a fastening element strip (115) having a holder (118) in which the fastening element is received (pg. 4 lines 21-28), wherein the fastening element defines a fastening direction (vertical direction in figs. 9 and 12) in which the fastening element is intended to be driven into a substructure (142), wherein the method includes the following: 
longitudinal direction of magazine #113; right to left in fig. 10) until the fastening element is positioned in a separating portion (116’; pg. 4 lines 29-87), and, 
b) generating a movement of the fastening element relative to the holder in a separating direction (“laterally” left to right in figs. 11 and 12), until the fastening element is divided from the holder (pg. 5 lines 17-32; fig. 12), wherein the separating direction is tilted with respect to the fastening direction (figs. 11-12; vertical vs. lateral directions).

Regarding claim 2, Reich discloses wherein the separating direction (“laterally” left to right in figs. 11 and 12 - pg. 5 lines 17-32) is oriented perpendicular (figs. 11-12; vertical vs. lateral directions) to the fastening direction (vertical direction in figs. 9 and 12).

Regarding claim 3, Reich discloses wherein the separating direction (“laterally” left to right in figs. 11 and 12 - pg. 5 lines 17-32; vertical in fig. 10) is tilted (separating is vertical in fig. 10 and transport is right to left in fig. 10) with respect to the transport direction (longitudinal direction of magazine #113; right to left in fig. 10).

Regarding claim 4, Reich discloses wherein the separating direction (“laterally” left to right in figs. 11 and 12 - pg. 5 lines 17-32; vertical in fig. 10) is oriented perpendicular (separating is vertical in fig. 10 and transport is right to left in fig. 10)  longitudinal direction of magazine #113; right to left in fig. 10).

Regarding claim 5, Reich discloses wherein the holder (118) has an opening (spaces between projections/clips 118), and wherein a separating element (128) is moved through the opening (fig. 12; #128 passes between 118) to generate movement of the fastening element relative to the holder.

Regarding claim 6, Reich discloses wherein the holder has a slit (pg. 4 lines 21-28; the “pairs of elastic clips or projections” are deemed to effectively create a slit as there will be a recess between those elements).

Regarding claim 7, Reich discloses wherein during b) the fastening element (114) is snapped out of the holder through the slit (pg. 5 lines 17-32; fig. 12 – the screws are driven out of the gripping clips and are therefore deemed to be snapped out of the holder through the slit as the fasteners are driven out of them via 128 and 125).

Regarding claim 8, Reich discloses wherein the holder (118) is provided with a predetermined breaking point (clips/projections 118 have a predetermined point at which they give and permit the fastener to be dislodged and are therefore deemed to read on the claim).

Regarding claim 10, Reich discloses a separating device (figs. 9-12) for separating a fastening element (114) from a fastening element strip (115) having a holder (118) in which the fastening element is received, wherein the fastening element defines a fastening direction (vertical direction in figs. 9 and 12), in which the fastening element is intended to be driven into a substructure (142), with a transport channel (122, 123) for transport (pg. 4 lines 29-72) of the fastening element strip in a transport direction (longitudinal direction of magazine #113; right to left in fig. 10), wherein the transport channel has a separating portion (123, 125), and with a separating element (128) which has a standby position (fig. 11), in which the separating element is positioned completely outside the transport channel (128 is not in #122,123 in fig. 11), and a separating position (fig. 12) in which the separating element protrudes into the separating portion, wherein a movement of the separating element from the standby position into the separating position is adapted to move a fastening element positioned in the separating portion relative to the holder in a separating direction (“laterally” left to right in figs. 11 and 12; pg. 5 lines 17-32), to divide the fastening element from the holder (pg. 5 lines 17-32), wherein the separating direction is tilted with respect to the fastening direction (figs. 11-12; vertical vs. lateral directions).

Regarding claim 11, Reich discloses wherein the separating direction (“laterally” left to right in figs. 11 and 12 - pg. 5 lines 17-32) is oriented perpendicular (figs. 11-12; vertical vs. lateral directions) to the fastening direction (vertical direction in figs. 9 and 12).

Regarding claim 12, Reich discloses wherein the separating direction (“laterally” left to right in figs. 11 and 12 - pg. 5 lines 17-32; vertical in fig. 10) is tilted (separating is vertical in fig. 10 and transport is right to left in fig. 10) with respect to the transport direction (longitudinal direction of magazine #113; right to left in fig. 10).

Regarding claim 16, Reich discloses wherein the slit (pg. 4 lines 21-28; the “pairs of elastic clips or projections” are deemed to effectively create a slit as there will be a recess between those elements) extends along the fastening direction and is configured on the holder in the fastening direction (fig. 9).

Regarding claim 18, Reich discloses wherein the separating direction (“laterally” left to right in figs. 11 and 12 - pg. 5 lines 17-32; vertical in fig. 10) is tilted (separating is vertical in fig. 10 and transport is right to left in fig. 10) with respect to the transport direction (longitudinal direction of magazine #113; right to left in fig. 10).

Regarding claim 19, Reich discloses wherein the holder has an opening (pg. 4 lines 21-28; the “pairs of elastic clips or projections” are deemed to effectively create an opening as there will be a recess between those elements), and wherein a separating element (128) is moved through the opening to generate movement of the fastening element relative to the holder (fig. 12; #128 passes between 118).

Regarding claim 20, Reich discloses wherein the holder has an opening (pg. 4 lines 21-28; the “pairs of elastic clips or projections” are deemed to effectively create an opening as there will be a recess between those elements), and wherein a separating element (128) is moved through the opening to generate movement of the fastening element relative to the holder (fig. 12; #128 passes between 118).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich (GB 1316672).
Regarding claim 8, Reich (figs. 9-12) discloses a holder (118) with what is deemed to be a predetermined breaking point (see 35 USC 102 rejection of claim 8 above).  Wherein the Applicant may argue that such is not disclosed, the Office alternatively points to Reich (figs. 1-8).
Reich (figs. 1-8) teaches wherein the holder (4) is provided with a predetermined breaking point (pg. 3 lines 43-48).
Given the teachings of Reich (figs. 1-8), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the holder of Reich (figs. 9-12) to have a predetermined breaking point.  Doing so would allow the fastener to be more easily separated from the supply strip.

Regarding claim 9, Reich (figs. 9-12) as modified by Reich (figs. 1-8) above discloses wherein during b) the holder is broken at the predetermined breaking point and the fastening element is moved out of the holder through the resulting predetermined breaking point (pg. 5 lines 17-32 as modified by pg. 3 lines 43-48).

Regarding claim 17, Reich (figs. 9-12) as modified by Reich (figs. 1-8) above discloses wherein the predetermined breaking point (pg. 5 lines 17-32 as modified by pg. 3 lines 43-48) extends along the fastening direction (figs. 1, 7 and 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The prior art made available is largely directed toward fastener drivers that are strip fed and have means for separating the fasteners from the strip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731